DETAILED ACTION
1.	The following Office Action is based on the amendment filed on March 23, 2021, having claims 9-12. 
Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3.	Applicant’s arguments, filed March 23, 2021 with respect to claims 9-12 have been fully considered and are persuasive. The rejection of claims 10 and 12, and the objection to claims 9 and 11 have been withdrawn. 

Allowable Subject Matter
4.	Claims 9-12 are allowed. The closest prior art references are Park et al. (US 2018/0242388 A1) which discloses configuring a UE with DRX functionality via RRC signaling to monitor for a PDCCH (par. 129), and Tamaki et al. (US 2012/0302240 A1) which discloses a WTRU decoding RRC and MAC layer messages (e.g. MAC CE) to monitor a PDCCH based on a group ID or group RNTI (pars. 135-136). 

5.	The following is an examiner’s statement of reasons for allowance:
	For claims 9 and 11, the prior art fails to teach or render obvious a combination of:
	receive, from the BS apparatus, a medium access control (MAC) control element which indicates one of the multiple downlink control channel resources; and
monitoring circuitry configured to receive, from the BS apparatus, a physical downlink control channel based on the RRC message and the MAC control element,

	For claims 10 and 12, the prior art fails to teach or render obvious a combination of:
transmit, to the terminal apparatus, a medium access control (MAC) control element which indicates one of the multiple downlink control channel resources; and 
transmit, to the terminal apparatus, a physical downlink control channel based on the RRC message and the MAC control element,
wherein the information includes an index which indicates one of the multiple downlink control channel resources, frequency resource information and quasi-co-location (QCL) information.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisabeth B Magloire whose telephone number is (571)270-1421. The examiner can normally be reached on M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi H Pham can be reached on 571-272-3179.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ELISABETH BENOIT MAGLOIRE/Primary Examiner, Art Unit 2471